Order denying petitioner’s motion to vacate order appointing the Grace National Bank as committee of the estate of the incompetent, to vacate default, and for leave to appear and be heard in application for the appointment of a committee, and also bringing up for review an older appointing the Grace National Bank as committee of the estate of incompetent, unanimously reversed, without costs, the motion to vacate order entered May 7, 1936, granted, and Margaret Casey appointed committee of the estate. Bond fixed in the sum of $7,000. No opinion. Settle order on notice. Present—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.